 



Exhibit 10.1

 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

  

This Second Amendment to Employment Agreement (the “Second Amendment”) is made
the 6th day of August 2020 between ALLIED MOTION TECHNOLOGIES INC., a Colorado
corporation (the “Company”) and RICHARD S. WARZALA (“Employee”).

 

WHEREAS, the Company and Employee are parties to an Amended and Restated
Employment Agreement dated as of March 22, 2016 (the “Employment Agreement”);

 

WHEREAS, the Company and Employee are parties to a letter agreement dated
December 22, 2008 which provides Employee with certain benefits if his
employment terminates after a Change in Control of the Company (the “CIC
Agreement”);

 

WHEREAS, the Company and the Employee amended the Employment Agreement and the
CIC Agreement by Amendment to Employment Agreement and Change in Control
Agreement dated December 28, 2017;

 

WHEREAS, the Company and Employee desire to further amend the Employment
Agreement as provided in this Second Amendment;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as set forth below:

 

1.            Any capitalized term not defined in this Amendment shall have the
meaning set forth in the Employment Agreement.

 

2.            Term. Section 2 of the Employment Agreement is amended to read in
its entirety as follows:

 

2.       Term of Employment. The term of this Agreement is effective for a
period commencing December 28, 2017 and continuing through the close of business
on January 2, 2023 (the “Initial Period”), subject to earlier termination as
provided in Section 4. The Initial Period will automatically be extended for
one-year periods (each a “Renewal Period”) unless either party shall have given
the other party written notice of termination not less than 180 days prior to
the end of the Initial Period or any Renewal Period, as the case may be.

 

3.       Effect on Existing Agreements. Any provision of the Employment
Agreement not modified by this Amendment shall remain in full force and effect.

 



 

 

 

IN WITNESS WHEREOF, the Company and Employee have executed this Second
Amendment, which may be in separate counterparts, effective as of the date first
above written.

 

  Company:

 

  ALLIED MOTION TECHNOLOGIES INC.

 

  By: /s/ Richard D. Federico   Name:   Richard D. Federico   Title: Chair of
the Compensation Committee

 

  Employee:

 

    /s/ Richard S. Warzala   Name:   Richard S. Warzala

  

 



 